         Case 2:20-cv-02027-GJP Document 10 Filed 01/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA AND
 STATE OF PENNSYLVANIA
 ex rel. ALISHA ALEJANDRO,
                                                         CIVIL ACTION
                      Plaintiffs/Relator,                NO. 20-2027

        v.

 PHILADELPHIA VISION CENTER,
 BARCO OPTICAL, INC., BRUCE RUBIN,
 AND DR. BETH BROOKS,

                      Defendants.


                                       ORDER
        AND NOW this 4th day of January, 2021, it is ORDERED that upon

consideration of the motion of Defendants Philadelphia Vision Center, Barco Optical,

Inc. Bruce Rabin and Dr. Beth Brooks to dismiss Relator Alisha Alejandro’s Complaint

(ECF 7) and Alejandro’s response in opposition thereto (ECF 8), Defendants’ motion is

DENIED.

        Defendants shall answer the Complaint on or before Tuesday January 19,

2021.

                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
